*1270ON RETURN TO REMAND
BOWEN, Judge.
This Court remanded this cause to the circuit court for application of the principles of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), as interpreted by Ex parte Branch, 526 So.2d 609 (Ala.1987). After an evidentiary hearing, the trial judge found that “the prosecutor has failed to provide the Court with facially race neutral reasons for its peremptory challenges which are credible under the law.”
Therefore, the judgment of conviction is reversed and this cause is remanded to the circuit court for further proceedings.
REVERSED AND REMANDED.
All Judges concur.